UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1344


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

NANCY A. RUSH,

                 Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cv-00006-IMK)


Submitted:   November 23, 2011             Decided:   December 15, 2011


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory H. Schillace, SCHILLACE LAW OFFICE, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Alan G. McGonigal, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nancy A. Rush appeals from the district court’s order

awarding summary judgment to the United States in its action to

collect on student loans that Rush executed.                         See United States

v.   Rush,    No.    1:10-cv-00006-IMK           (N.D.   W.    Va.    Mar.    22,   2011).

Rush contends that issues of material fact remain such that a

reasonable     jury       could    conclude       that     she    repaid     the    loans.

Specifically, while she does not recall receiving documentation

that she had satisfied the loan obligations, she “assum[es]” and

“guess[es]”     that      she     repaid   the     loans      prior    to    the    alleged

default.       She    also      contends    that     a   former       employee      of   the

originating bank attested that she had never been in default

during his employment; that the originating bank approved other

loans to her, which would not have occurred had she defaulted;

and that the guaranty agency’s cessation of garnishment efforts

evidences her repayment of the loans.

             Rush’s       contentions      are    not    persuasive.          The    United

States has submitted documents certified by the United States

Department of Education and other evidence showing her default.

In   the     face    of    these     records,       Rush’s       unsubstantiated         and

equivocal assertion that she repaid the loans does not create an

issue of material fact.              See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248-49 (1986).                 The former employee’s statement

does not justify reversal because he left the bank before the

                                            2
default and would not know whether Rush defaulted.             So too with

respect to Rush’s other loans, as the record indicates that they

were    executed   before   the    default.     Finally,    the     guaranty

agency’s cessation of garnishment efforts does not create an

issue   of   material   fact.     Undisputed   evidence   shows    that    the

agency ceased collection activities not because Rush had repaid

the loans, but because it assigned the loans to the Department

of Education.      Subsequently, the Department undertook its own

collection efforts.

             Accordingly,   we    affirm.      We   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     3